Exhibit Execution Version Binding Term Sheet CIG Wireless Corp. Engagement of Paul McGinn as Chief Executive Officer 1 Appointment: CIG Wireless Corp. (the “Company”) to appoint Paul McGinn as the Chief Executive Officer (the “CEO”) and member of the Board of Directors, reporting to Board of Directors. CEO to work full time for the Company. Scope of services to be outlined by CEO and Board of Directors. Engagement of all other senior management team members shall be subject to approval of Board of Directors, including, without limitation, all offers, terms of compensation and terms of employment. 2 Start Date: January
